Montgomery, J.
This is error to review the decision of the circuit court reversing a judgment of a justice of the peace. The error alleged is that the docket entry of the justice failed to show a declaration by the plaintiff. The defendant did not appear before the justice. The statute (2 How. Stat. § 7053) provides that every justice of the peace shall keep a docket, in which he shall enter a concise statement of the declaration of the plaintiff and the plea of the defendant when the pleadings are oral. The plaintiff contends that the justice’s return shows that pleadings were filed. The justice’s return contains the statement, “Plaintiff declares on, and offers in evidence, judgment rendered before me,” etc. The judgment bears the date December 8, 1896. In answer to an order requiring a further return, the justice returned that, when the docket was signed by him, the words (the plaintiff) “declares on and ” were not included in the judgment entry.. It appears that some time thereafter— and whether before or after the notice of certiorari does *129not appear, as the justice returns that he has no recollection of the wording of his docket entry at the time of the service upon him of certiorari — he inserted these words. It thus appears that the original docket entry, as entered and signed by the justice, omitted any statement whatever as to the pleadings. It is not within the power of the justice to amend his docket after it is once made up and officially signed by him. Foster v. Alden, 21 Mich. 507.
Judgment will be affirmed, with costs.
The other Justices concurred.